Dorsey, J.
delivered the opinion of the Court. The only question brought before the court below in this case, connected with this appeal, was, whether the voluntary deed of gift of Thomas Tucker to the appellee, was void by the statutes 13th and 27th of Elizabeth, against fraudulent conveyances? We think the court decided correctly on the point submitted for their determination, according to the testimony in the cause. The deed of gift was duly executed, acknowledged and recorded, in 1796, and fourteen years afterwards the donor sold the negro, given by said deed, to the appellant. It is not shown that in 1796, or between that time and the year 1810, Thomas Tucker owed one cent to any human being. Upon what principle then can it bo contended that his deed of gift was void under the 13th of Elizabeth? It is not a conveyance of lands, tenements or hereditaments, and therefore not a case embraced by the provisions of the statute of 27th of Elizabeth. But the court below, presuming from the manner in which the pray-*272©r was made to them, that their establishing the validity of this deed removed all impediments to the appellee’s right of recovery, instructed the jury that he was entitled to recover. A new objection hath been raised to this instruction, to which the attention of the county court does not appear to have been called, viz. that there was no evidence offered to the jury from Which they could find either an actual or an implied conversion. This the court think is a fatal objection to the opinion given by the court below, and to the recovery which has been had thereon, they therefore reverse their judgment.
JUDGMENT REVERSED,
And a procedendo, on motion of the Appellee’s Counsel, was ‘refused.